Title: To James Madison from Cyrus Griffin, 14 April 1788
From: Griffin, Cyrus
To: Madison, James


My Dear Sir
N: Y: April 14th: [1788]
The french packet has at length arrived—but after a passage so long nothing new and material could be expected.
Mr Jefferson writes a very short letter, but not a wored of Intelligence—perhaps the enclosed to you may contain somewhat more satisfactory. He has also sent a letter to your attention for Ben. Lewis near Richmond, and George Clymer of philadelphia—five french pamphlets for mr Bannister, of Virginia, and a small package for yourself containing something valuable perhaps; what shall be done with them be kind enough to direct.
The Captain of a vessel from some port of france has just told me of three or four large boxes on board of him, for you, George Wythe, and other gentlemen, directed to your care. I shall have them brought to my house, and shall pay the freight, port duties &c. Give directions about those also.
Mr Adams has written a letter by the british packet of december 16th. He is preparing to leave England and seems to regret that Colo Smith could not be honored with some appointment from Congress—he tells us that the Netherlands are still in great confusion—that the Russians are carrying on the war against the Turks with great vigor, and perhaps will soon be assisted by the Emperor—and that in all probability the war may extend a good deal farther, that the peace between France and Britain may not continue a long time, & that our essential business will be neutrality. He approves highly the proposed Constitution.
Publius has not appeared since my last enclosure.
I thank you for the favor of march 25th. We all rejoice greatly at your election; indeed, my dear sir, we consider you as the main pillar of the business on the right side; but from the elections hitherto sent to us there is certainly a majority against the system, but the western members will preponderate the scale. In point of virtues and real abilities the federal members are much superior. Henry is weighty and powerful but too interested—Mason too passionate—the Governor by nature timid and undecided—and Grayson too blustering.
Brown begs his best respects to you—nothing yet done with Kentucky, or the Illi. matters.
Accept the enclosed paper—and consider me with real friendship &c
Cyrus Griffin
 